Exhibit 10.1


Cole Corporate Income Operating Partnership III, LP
September 28, 2017
Ryan Dempsey
JPMorgan Chase Bank, N.A.
201 N. Central Ave., Fl. 20
Mail Code: AZ1-1319
Phoenix, AZ 85004


JPMorgan Chase Bank, N.A.
10 South Dearborn, Fl. 07
Mail Code: IL1-0010
Chicago, IL 60603
Attention: Commercial Loan Services


Jennifer Power
Vice President - Institutional Real Estate
KeyBank Real Estate Capital
1200 Abernathy Road NE, Suite 1150
Atlanta, GA 30328


RE:
Credit Agreement dated as of September 23, 2016 (the "Credit Agreement") among
Cole Corporate Income Operating Partnership III, LP, as Borrower (the
"Borrower"), and JPMorgan Chase Bank, N.A., as Administrative Agent, L/C Issuer
and a Lender, and KeyBank National Association, as a Lender

Ladies and Gentlemen:
All capitalized terms in this letter that are not herein defined, shall be as
defined in the Credit Agreement.
By this letter, the Borrower hereby requests the approval and agreement of the
Administrative Agent and Lenders of the following:
1.
Effective as of September 23, 2017, the limitations in clauses (A), (B) and (F)
of the first proviso in the definition of “Asset Value” contained in the Credit
Agreement shall not apply until after the second anniversary date of the date of
the Credit Agreement.

2.
Notwithstanding the date of February 28, 2018 stated in Subsection 6.13(c)(i) of
the Credit Agreement, not until the second anniversary date of the Credit
Agreement, shall it be required that the Pool of Qualified Properties never be
less than five (5) Qualified Properties, with an aggregate Asset Value of at
least $100,000,000. Nothing in the immediately preceding sentence shall alter or
limit the application of Subsection 6.13(c)(ii) of the Credit Agreement.






--------------------------------------------------------------------------------




By Borrower's signature below, Borrower hereby approves and agrees to the items
set forth above. By your respective signatures below, you hereby approve and
agree to the items set forth above. Our respective approvals and agreements
shall be limited to only the foregoing items and shall not modify, amend or
waive any other term or provision of the Credit Agreement or any of the other
Loan Documents. The approvals and agreements of the Borrower, Administrative
Agent and Lenders below, and the Acknowledgement and Agreement of Guarantors may
be executed in counterparts.
Very truly yours,
COLE CORPORATE INCOME OPERATING PARTNERSHIP III, LP, a Delaware limited
partnership


By: COLE Office & Industrial REIT (CCIT III),
Inc., its General Partner


By:/s/ Nathan D. DeBacker    
Name: Nathan D. DeBacker
Title: Chief Financial Officer and
Treasurer


Agreed and approved as of the date first set forth above:


JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender


By:/s/ Ryan Dempsey    
Name: Ryan Dempsey
Title:     Authorized Officer


KEYBANK NATIONAL ASSOCIATION, as a Lender


By:/s/ Jennifer Power    
Name: Jennifer Power
Title: Vice President










[Acknowledgement and Agreement of Guarantors on the following page]


    
- 2 -    



--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
Each of the undersigned hereby acknowledges and consents to the foregoing and
agrees that that the foregoing shall not in any way limit or reduce any of its
respective liabilities and obligations pursuant to the Mortgage Instrument, the
Guaranty or any other Loan Document previously executed by the undersigned.
Executed as of the date first set forth above.
COLE Office & Industrial REIT (CCIT III),
Inc., a Maryland corporation




By:/s/ Nathan D. DeBacker        
Name:    Nathan D. DeBacker
Title:    Chief Financial Officer and Treasurer




VEREIT OFC Milford OH, LLC, a Delaware
limited liability company


By:    Cole Corporate Income Advisors III,
LLC, a Delaware limited liability company, its Manager


By:/s/ Todd Weiss    
Name:    Todd Weiss
Title:    General Counsel, Real Estate and
Assistant Secretary


    
- 3 -    

